Name: Commission Regulation (EEC) No 3114/92 of 28 October 1992 amending Regulation (EEC) No 803/91 laying down detailed rules for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade;  Africa
 Date Published: nan

 29. 10. 92 Official Journal of the European Communities No L 312/ 17 COMMISSION REGULATION (EEC) No 3114/92 of 28 October 1992 amending Regulation (EEC) No 803/91 laying down detailed rules for imports of olive oil originating in Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 513/91 of 25 February 1991 laying down general rules for imports of olive oil originating in Tunisia ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 803/91 (2) lays down the monthly schedule for the issuing of import licences for olive oil originating in Tunisia, the timetable for the submission of licence applications and their term of validity ; Whereas the special levy applying to imports of olive oil originating in Tunisia for the 1991 /92 marketing year was only fixed in May 1992 ; whereas the resulting slowing down in the rate of imports means that the whole annual quota cannot be used up before the end of the current marketing year ; whereas, in order to remedy this situation, further time must be granted for the 1991 /92 marketing year to enable the annual quota to be used up ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 803/91 is hereby amended as follows : 1 . the following subparagraph is added to Article 1 (2) : 'However, for the 1991 /92 marketing year, import licences for the remainder of the quota of 46 000 tonnes not covered by licences authorized by 31 October 1992 may be authorized until 15 November 1992.'; 2. the following subparagraph is added to Article 2 (2) : 'By way of derogation from the first subparagraph, for the 1991 /92 marketing year licence applications may be submitted until 10 November 1992.'; 3 . the following sentence is added to the end of the first paragraph of Article 3 : 'However, with regard to the 1991 /92 marketing year, the term of validity shall expire on 20 November 1992.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 56, 2. 3 . 1991 , p . 1 . (2) OJ No L 82, 28 . 3 . 1991 , p. 35.